Title: Amendment to Jefferson’s Draft of the Congressional Response to Lord North’s Conciliatory Resolution, [on or before 25 July 1775]
From: Franklin, Benjamin
To: North, Lord Frederick


On March 3, 1775, Dartmouth transmitted to the colonial governors Lord North’s conciliatory resolution, introduced in the House of Commons on February 20 and passed on the 27th. The assemblies of New Jersey, Pennsylvania, and Virginia took the position that an answer must come from Congress, to which the New Jersey delegates transmitted the resolution on May 26. On July 22 Franklin, Jefferson, John Adams, and Richard Henry Lee were named as a committee to report on the matter, which they did three days later; on the 31st Congress adopted the report with few changes. Jefferson, who was familiar with the questions at issue because he had drafted the response of the Virginia House of Burgesses, wrote the bulk of the committee’s report. Franklin added part of one paragraph, in which he advanced much the same arguments against the resolution that he had expressed months earlier in his journal of the negotiations in London. Jefferson accepted the addition, and with minor verbal changes it was embodied in the final resolutions of Congress. We print Franklin’s draft, with bracketed insertions at the beginning and end to set it in the context of the committee’s report.
 
[On or before July 25, 1775]
[The resolution seems to have been intended to deceive the world into thinking] that there was no Matter in Dispute between us but the single Circumstance of the Mode of Levying Taxes, which Mode as they are so good as to give up to us; of course that the Colonies are unreasonable if they are not thereby perfectly satisfied: Whereas in truth our Adversaries not only still claim a Right of demanding ad libitum, and of taxing us themselves to the full Amount [in another hand: of their Demands] if we do not fulfill their Pleasure, which leaves us without any thing we can call Property; but what is of more Importance, and what they keep in this Proposal out of sight, as if no such Point was in Contest, they claim a Right of altering all our Charters and establish’d Laws, which leaves us without the least Security for our Lives or Liberty. The Proposition seems also calculated more particularly &c. [to lull the British public into a false sense of security.]
 
Notation by Jefferson: amendment by Dr. Franklin.
